Citation Nr: 9917242	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to June 
1962.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
hearing loss and tinnitus.  In that regard, while on service 
separation in May 1962, the veteran's hearing was 15/15 
bilaterally, during the course of a videoconference hearing 
in May 1999, he gave a long history of exposure to aircraft 
noise, both on land, and on board ship.  Various private 
examiners, while noting the veteran's long history of noise 
exposure, have failed to specifically attribute his current 
sensorineural hearing loss to inservice acoustic trauma.

The Board notes that, on Department of Veterans Affairs (VA) 
audiometric examination in 1994, the veteran showed evidence 
of hearing loss disability pursuant to the provisions of 
38 C.F.R. § 3.385 (1998) in both ears.  Under such 
circumstances, the VA has a duty to assist the veteran in the 
development of all facts pertinent to his claims.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that this duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claims includes obtaining adequate VA 
examinations, including examination by a specialist, when 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
see also Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, the case is once again REMANDED to the Regional 
Office (RO) for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 1997, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
an additional VA audiometric examination, 
to include all appropriate studies, in 
order to more accurately determine the 
exact nature and etiology of his claimed 
hearing loss and tinnitus.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examining 
audiologist should specifically comment 
as to whether the veteran currently 
suffers from hearing loss disability 
pursuant to the provisions of 38 C.F.R. 
§ 3.385 (1998), and, if so, whether that 
disability is as likely as not the result 
of acoustic trauma in service. The 
audiologist should also comment whether 
tinnitus is attributable to military 
service or any incident thereof.  The 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examining audiologist prior to 
conduction and completion of the 
examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should take corrective action.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


